Case 7:16-cv-00108-O Document 189 Filed 02/18/20 Page1of5 PagelD 4929

("Fe DRIRICTCO
IN THE UNITED STATES DISTRICT COUR» sax peeyetcr o> reas

FOR THE NORTHERN DISTRICT OR TEXAS 7 BH
WICHITA FALLS DIVISION a

FRANCISCAN ALLIANCE, INC., ef al.,

Plaintiffs,

 

v.
Civ. Action No. 7:16-cv-00108-O
ALEX M. AZAR II, Secretary of the United
States Department of Health and Human
Services, ef al,

Defendants,
AMERICAN CIVIL LIBERTIES UNION OF
TEXAS, and RIVER CITY GENDER
ALLIANCE,

Intervenor Defendants.

 

 

MOTION TO WITHDRAW AS COUNSEL

The undersigned moves to withdraw as counsel pursuant to Local Rule 83.12. The
undersigned has left the employ of the ACLU of Nebraska. Intervenors in this proceeding will
continue to be represented by Andre Segura, Brian Klosterboer, Kali Cohn, Daniel Mach, Joshua
Block, Brigitte Amiri, James Esseks, Lindsey Kaley, and Louise Melling as counsel of record.
Withdrawal of the undersigned will therefore neither prejudice the parties nor cause any delay.

The undersigned further requests permission to submit the instant motion by paper rather
than electronic means, pursuant to Local Rule 5.1(e) for the reason that with her change of

employment, she no longer has access to the ECF filing system.

 
Case 7:16-cv-00108-O Document 189 Filed 02/18/20 Page 2of5 PagelD 4930

WHEREFORE, the undersigned respectfully requests that the Court enter an order

effecting the withdrawal of Amy Anne Miller as counsel for Intervenors in the above-captioned

proceeding.

Dated this 13" day of February, 2020.

 

Nebraska $tate Bar Association #21050
623 S. 32™ Street

Lincoln NE 68510
(402) 210-9098
Email: amyamiller402@gmail.com
Case 7:16-cv-00108-O Document 189 Filed 02/18/20 Page 3of5 PagelD 4931

CERTIFICATE OF SERVICE

On February 13, 2020, I hereby certify that I have served counsel of record for all parties
by emailing a copy at their email address of record as follows:

Luke Goodrich Email: lgoodrich@becketlaw.org
Joseph C. Davis Email: jdavis@becketlaw.org

Mark Leonard Rienzi Email: mrienzi@becketlaw.org
Stephanie Hall Barclay Email: sbarclay @becketlaw.org
The Becket Fund for Religious Liberty

1200 New Hampshire Ave NW

Suite 700

Washington, DC 20036

202-349-7216

Fax: 202-955-0090

David Jonathan Hacker Email: david .hacker@oag.texas.gov

Michael Christopher Toth Email: michael .toth@oag.texas.gov
William Thomas Thompson Email: william.thompson@oag texas. gov
Office of the Texas Attorney General

209 W 14th Street

PDB Ground Floor

Austin, TX 78701

512-936-2330

Fax: 512-935-0545

Bradley Philip Humphreys Email: bradley .humphreys@usdoj.gov
Rhett Martin Email: rhett.martin@usdoj.gov

Adam Anderson Grogg Email: adam.a.grogg@usdoj.gov
Alexander Haas Email: alex.haas@usdoj.gov

Bailey Wilson Heaps Email: bailey.w.heaps@usdoj.gov
Emily Brooke Nestler Email: emily.b.nestler@usdoj.gov
United States Department of Justice

Civil Division Federal Programs Branch

1100 L Street, NW

Washington, DC 20005

202/305-0878

Fax: 202/616-8470
Case 7:16-cv-00108-O Document 189 Filed 02/18/20 Page 4of5 PagelD 4932

Kali Alanna Cohn Email: kcohn@aclutx.org
Andre Segura Email: asegura@aclutx.org

Brian Klosterboer Email: bklosterboer@aclutx.org
ACLU of Texas

6440 North Central Expressway, Ste 318

Dallas, TX 75206

214-346-6577

Fax: 713-942-8966

Brigitte Adrienne Amiri Email: bamiri@aclu.org
Daniel Mach Email: dmach@aclu.org

James Esseks Email: jesseks@aclu.org
Joshua Block Email: jblock @aclu.org
Lindsey Breton Kaley Email: lkaley@aclu.org
Louise Melling Email: Imelling@aclu.org
American Civil Liberties Union Foundation
125 Broad St

18th Floor

New York, NY 10004

212-549-2604

Respectfully submitted,

abe Cr, hK——

Miller
Case 7:16-cv-00108-O Document 189 Filed 02/18/20 Page 5of5 PagelD 4933

 

oF Tacs

Sew
bd Tf

DOR

Widow “Abs, TK  FUSO\

Cobladdeh Pas ee
wg

gaddDadne eo PAY Mag HH Dente d ng! edo d eft fede peed] ET

Womrow Dish
St

Uuniled Stare Distocr

CNere of Xho Cas
\oo0 Lamar

     
       
 

 
  

er OF tT

aw OISLRS
<r

STRICT COURT

at

* eRe 0 é (eT
